        Case 21-60233                  Doc 7        Filed 06/11/21 Entered 06/11/21 23:50:42                                   Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:

Debtor 1:
                      Kolton Ledbetter                                                    Social Security number or ITIN:   xxx−xx−4152
                                                                                          EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                                 Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                                       EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        Eastern District of Texas                          Date case filed for chapter:        7     5/28/21

Case number:21−60233
Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                               10/20


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.
The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                               About Debtor 2:

1.        Debtor's full name                     Kolton Ledbetter

2.        All other names used in the
          last 8 years

3.      Address                                  1104 Kensington Ct.
                                                 Longview, TX 75605

4.      Debtor's attorney                        Matthew R. Patton IV                                          Contact phone (903) 843−3029
                                                 Matthew R. Patton, IV, Attorney at Law
        Name and address                         P.O. Box 1110                                                 Email: matthew@matthewpattonlaw.com
                                                 Gilmer, TX 75644−2202

5.      Bankruptcy trustee                       Diane Carter                                                  Contact phone 972−422−9377
                                                 660 North Central Expressway
        Name and address                         Ste. 101                                                      Email: dsbarron@rbarronlaw.com
                                                 Plano, TX 75074
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
        Case 21-60233                     Doc 7           Filed 06/11/21 Entered 06/11/21 23:50:42                                                 Desc Imaged
                                                          Certificate of Notice Page 2 of 4
Debtor Kolton Ledbetter                                                                                                                            Case number 21−60233


6. Bankruptcy clerk's office                            Plaza Tower                                                               Hours open:
                                                        110 N. College Avenue                                                     8:00 − 4:00
     Documents in this case may be filed at             Ninth Floor
     this address. You may inspect all records          Tyler, TX 75702                                                           Contact phone 903−590−3200
     filed in this case at this office or online at
     https://pacer.uscourts.gov.
                                                                                                                                  Date: 6/9/21

7. Meeting of creditors                                 July 9, 2021 at 10:00 AM                                                  Location:

     Debtors must attend the meeting to be              The meeting may be continued or adjourned to a                            Telephonic Hearing−See
     questioned under oath. In a joint case,                                                                                      Instructions
     both spouses must attend. Creditors may            later date. If so, the date will be on the court
     attend, but are not required to do so.             docket.


8. Presumption of abuse                                 Insufficient information has been filed to date to permit the clerk to make any
                                                        determination concerning the presumption of abuse. If more complete information,
     If the presumption of abuse arises, you            when filed, shows that the presumption has arisen, creditors will be notified.
     may have the right to file a motion to
     dismiss the case under 11 U.S.C. §
     707(b). Debtors may rebut the
     presumption by showing special
     circumstances.


9. Deadlines                                    File by the deadline to object to discharge or                                    Filing deadline: 9/7/21
                                                to challenge whether certain debts are
     The bankruptcy clerk's office must receive dischargeable:
     these documents and any required filing
     fee by the following deadlines.
                                                        You must file a complaint:
                                                        • if you assert that the debtor is not entitled to receive a discharge of any debts under any of the
                                                          subdivisions of 11 U.S.C. § 727(a)(2) through (7), or

                                                        • if you want to have a debt excepted from discharge under 11 U.S.C § 523(a)(2), (4), or (6).

                                                        You must file a motion:
                                                        • if you assert that the discharge should be denied under § 727(a)(8) or (9).


                                                        Deadline to object to exemptions:                                         Filing deadline: 30 days after the
                                                        The law permits debtors to keep certain property as exempt.               conclusion of the meeting of creditors
                                                        If you believe that the law does not authorize an exemption
                                                        claimed, you may file an objection.


10. Proof of claim                                      No property appears to be available to pay creditors. Therefore, please do not file a
                                                        proof of claim now. If it later appears that assets are available to pay creditors, the clerk
     Please do not file a proof of claim unless         will send you another notice telling you that you may file a proof of claim and stating the
     you receive a notice to do so.                     deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                                     The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                        not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                        exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                        https://pacer.uscourts.gov. If you believe that the law does not authorize an exemption
                                                        that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                                        receive the objection by the deadline to object to exemptions in line 9.
NOTICE: Pursuant to L.R.B.P. 6007 the Trustee may announce at this meeting his intention to abandon specific property of the estate having a total value of not more than
$1500.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                     page 2
            Case 21-60233                Doc 7         Filed 06/11/21 Entered 06/11/21 23:50:42                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                                 Eastern District of Texas
In re:                                                                                                                 Case No. 21-60233-jps
Kolton Ledbetter                                                                                                       Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0540-6                                                   User: admin                                                                Page 1 of 2
Date Rcvd: Jun 09, 2021                                                Form ID: 309AR                                                           Total Noticed: 17
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 11, 2021:
Recip ID                   Recipient Name and Address
db                     +   Kolton Ledbetter, 1104 Kensington Ct., Longview, TX 75605-1474
8047928                +   Gregg County Tax Assessor-Collector, 101 E. Methvin St., # 215, Longview, TX 75601-7235
8047931                +   Jessie Nicole Ledbetter, 1104 Kensington Ct., Longview, TX 75605-1474
8047932                +   Matthew R. Patton, IV, Attorney at Law, 316 N. Titus, Gilmer, TX 75644-1927
8047933                +   Nationstar Mortgage, LLC, d/b/a Mr. Cooper, P.O. Box 619098, Dallas, TX 75261-9098
8047936                    United States Attorney's Office, 110 N. College Ave., Suite 700, Tyler, TX 75702-0204
8047937                    United States Attorney's Office, 110 North College Avenue, Suite 700, Tyler, TX 75702-0204

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: matthew@matthewpattonlaw.com
                                                                                        Jun 10 2021 01:47:00      Matthew R. Patton, IV, Matthew R. Patton, IV,
                                                                                                                  Attorney at Law, P.O. Box 1110, Gilmer, TX
                                                                                                                  75644-2202
tr                     + EDI: FDCARTER
                                                                                        Jun 10 2021 03:03:00      Diane Carter, 660 North Central Expressway, Ste.
                                                                                                                  101, Plano, TX 75074-6759
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Jun 10 2021 01:48:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
8047925                + EDI: CAPITALONE.COM
                                                                                        Jun 10 2021 03:03:00      Capital One Bank, P.O. Box 60599, City of
                                                                                                                  Industry, CA 91716-0599
8047926                + Email/Text: ecuasset@ecu.org
                                                                                        Jun 10 2021 01:48:00      Eastman Credit Union, P.O. Box 1989, Kingsport,
                                                                                                                  TN 37662-1989
8047927                + Email/Text: ecuasset@ecu.org
                                                                                        Jun 10 2021 01:48:00      Eastman Credit Union, P.O. Box 1989,
                                                                                                                  Kingspport, TN 37662-1989
8047929                    EDI: IRS.COM
                                                                                        Jun 10 2021 03:03:00      Internal Revenue Service, Centralized Insolvency
                                                                                                                  Operations, P.O. Box 7346, Philadelphia, PA
                                                                                                                  19101-7346
8047934                + Email/Text: ridpacer@twc.state.tx.us
                                                                                        Jun 10 2021 01:49:00      Texas Workforce Commission, 101 E. 15th Street,
                                                                                                                  Attn: Bankruptcy Unit, Room 556, Austin, TX
                                                                                                                  78778-0001
8047938                + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Jun 10 2021 01:48:00      United States Trustee's Office, 110 N. College
                                                                                                                  Ave., Suite 300, Tyler, TX 75702-7231
8047939                    Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Jun 10 2021 01:48:00      United States Trustee's Office, 110 North College
                                                                                                                  Avenue, Suite 300, Tyler, TX 75702-7231

TOTAL: 10


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
             Case 21-60233             Doc 7        Filed 06/11/21 Entered 06/11/21 23:50:42                               Desc Imaged
                                                    Certificate of Notice Page 4 of 4
District/off: 0540-6                                               User: admin                                                           Page 2 of 2
Date Rcvd: Jun 09, 2021                                            Form ID: 309AR                                                      Total Noticed: 17
Recip ID        Bypass Reason Name and Address
8047930         *             Internal Revenue Service, Centralized Insolvency Operations, P.O. Box 7346, Philadelphia, PA 19101-7346
8047935         *             Texas Workforce Commission, 101 E. 15th Street, Attn: Bankruptcy Unit, Room 556, Austin, TX 78778-0001

TOTAL: 0 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 11, 2021                                        Signature:          /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 9, 2021 at the address(es) listed below:
Name                             Email Address
Diane Carter
                                 dsbarron@rbarronlaw.com dbc@trustesolutions.net

Matthew R. Patton, IV
                                 on behalf of Debtor Kolton Ledbetter matthew@matthewpattonlaw.com veronica@matthewpattonlaw.com

US Trustee
                                 USTPRegion06.TY.ECF@USDOJ.GOV


TOTAL: 3
